Title: To Thomas Jefferson from Thomas Jefferson Randolph, 7 February 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dear grandfather
Richmond
Feb 7 1826
I am sorry I cannot announce to you any definitive result as to the object of my visit here to-morrow however the bill will be brought in without fail; there will be opposition but wither by silent vote or active debate is not known; your friends are sanguine there has been no pause or hesitation with them since I last wrote. By the next mail or by private conveyance if any offers earlier I can give you something decisive and certainever affectionately yoursTh: J. Randolph